DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 6,178,007 B1 is a general background reference covering: A method and apparatus for continuously upgrading the color calibration for an electrophotographic printer using a color transform look up table stored in memory. A single or small number of color patch samples are printed at regular intervals during the use of the printing machine. The color patches are sensed and a determination made as to the difference between the sensed color and the desired color. A corrective color calibration value is determined for the sensed patch and a correction is made for that color in the printer memory. The process is repeated to assure that all of the colors within the gamut of the machine are continuously updated, (see abstract).
Reference US 6,377,366 B1 is a general background reference covering: The improved color reproduction data conversion method of the present invention comprises the steps of obtaining the color matching ink amounts of CMY colors being metamer with the calorimetric data as to a plurality of different amounts of K-plate; obtaining an 
Reference US 7,491,424 B2 is a general background reference covering: The present invention discloses methods and systems for printing by superposing a metallic ink and transparent inks. These methods and systems are useful for color separating images into superpositions of a metallic ink and transparent inks both for design purposes and for the creation and authentication of security documents, such as banknotes, checks, diploma, corporate documents, passports, identity cards, credit cards, product labels, optical disks, CDs, DVDs, packages of medical drugs, cosmetics, and alcoholic drink bottles. By combining a metallic ink and transparent inks, one may create printed images behaving dynamically: an image viewed under specular reflection may be considerably different from the same image viewed under non-specular reflection. Patterns which are either dark or hidden become highlighted under specular reflection, yielding interesting visual effects. Metallic inks allow therefore to create 
Reference US 7,898,690 B2 is a general background reference covering: A calibration precision evaluating apparatus includes a calibrator carrying out calibration to adjust an ink amount output characteristic so that a measured color value is approximated to a reference value, a confirmation patch maker printing plural confirmation patches including a background patch and having the known reference values corresponding to the confirmation patches, a color measurer color-measuring the confirmation patches, acquiring initial color measured values, a background color shift amount calculator calculating a first amount of background color shift between the reference values and the initial color measured values with respect to the background patches, a corrector correcting the initial color measured values based on the background color shift amounts, acquiring corrected color measured values, and a precision evaluator carrying out precision evaluation of the calibration based on a second amount of color shift between the corrected color measured values and the reference values with respect to the confirmation patches (see abstract).
Reference US 8,132,887 B2 is a general background reference covering: A system and processes for the accurate measurement and control of image color values on a printing press with or without the presence of a color bar. More particularly, a 
Reference US 8,848,257 B2 is a general background reference covering: According to the present invention, even if the coloring material use amount is limited but ambiguities remain and an accurate coloring material use limit is not known, then a virtual coloring material use limit is set artificially, the color measurement values of virtual patches in a region that exceeds the coloring material use limit are inferred by extrapolation and the color measurement values in the region exceeding the coloring material use limit are predicted by interpolation using the inferred color measurement values. Therefore, it is possible to predict colors in relation to any input exceeding the coloring material use limit (see abstract).
Reference US 9,497,356 B1 is a general background reference covering: We propose new methods for creating color or achromatic images that are printed with classical cyan, magenta, yellow and a white diffusing ink on a metallic substrate. We optimize the surface coverages of the cyan, magenta, yellow and white inks in order to create color prints on a metallic surface that look bright and colorful under specular reflection and also look good under non-specular observation conditions. We also 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,868,919 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of claim 1 of instant application are not patentably distinct from claims 1 and 7 of U.S. Patent No. 10,868,919 B2 as listed in table below.
Claims 2-11 are rejected because it depends on claim 1.
Claim 15 is rejected because claim 15 limitations are not patentably distinct from claim 15 of U.S. Patent No. 10,868,919 B2.
Instant application US 2021/0004654 A1
Patent US 10,868,919 B2
Claim 1:
Claim 1:

A method of calibrating a printing system, the method comprising: receiving measurement data indicative of an adjustment to be applied to a given colorant in a set of colorants printable by the printing system;
obtaining a Neugebauer Primary area coverage (NPac) vector defining an operating set of Neugebauer Primaries (NPs) implementable by the printing system;
obtaining a Neugebauer Primary area coverage (NPac) vector comprising an area coverage of a first Neugebauer Primary (NP);
determining configuration data dependent on the operating set of NPs, the configuration data mapping colorant adjustments to relationships between NPs in the operating set of NPs;
Claim 7: determining that an amount of the given colorant in the adjusted NPac vector has a predetermined relationship with the adjustment indicated by the received measurement data,
using the configuration data and the adjustment parameters to identify first and second subsets of the operating set of NPs;
further adjusting the adjusted NPac vector by decreasing the area coverage in the adjusted NPac vector of the second NP and increasing an area coverage in the adjusted NPac vector of a third NP, wherein the second NP and the third NP 

and based on the received measurement data, adjusting the NPac vector by decreasing the area coverage in the NPac vector of the first NP and increasing an area coverage in the NPac vector of a second NP,
wherein the configuration data indicates a relationship between a given NP in the first subset and a corresponding NP in the second subset for an increase in the given colorant and for a decrease in the given colorant.
wherein the first NP and the second NP correspond to colorant combinations that differ by a predetermined amount of the given colorant.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being participated by Morovic et al. (Morovic) (US 2016/0086059 A1).
Regarding claim 1, Morovic discloses a method of calibrating a printing system (e.g., Printers can be calibrated by printing a calibration target onto media, paragraph 9), comprising: 
receiving adjustment parameters identifying a given colorant in a set of colorants printable by the printing system, the adjustment parameters indicating an adjustment to be applied to the given colorant (e.g., paragraph 25); 
obtaining a Neugebauer Primary area coverage (NPac) vector defining an operating set of Neugebauer Primaries (NPs) implementable by the printing system (e.g., For a printer that has CYM inks, each in-gamut color can be created using only one combination of the CYM inks. Using Neugebauer Primary area coverage vectors to select the ink components for a given color allows a printer using only three colors of ink to have multiple different combinations of the CYM inks that will create a given color, paragraph 26);
determining configuration data dependent on the operating set of NPs, the configuration data mapping colorant adjustments to relationships between NPs in the operating set of NPs (e.g., A Neugebauer Primary area coverage vector is a set of Neugebauer Primaries (NP) with an area coverage proportion for each NP in the set. Each NP in the set is an ink stack for a pixel. The format for an NP ink stack is a capital 
using the configuration data and the adjustment parameters to identify first (e.g.,  NPac 1 is made up of three differently colored pixels. The first color has two drops of cyan ink and one drop of black ink overprinting. The first color is printed on 5.7162 percent of the pixels in a unit area. The second color has two drops of magenta ink overprinting. The second color is printed on 18.6519 percent of the pixels in the unit area. The third color is blank substrate (i.e. no ink printed on this pixel). The third color comprises 75.6319 percent of the pixels in the unit area. The sum of the area coverage's for the three colors equals 1 (or 100%). The three differently colored pixels when printed with the specified area coverage create a resultant color, paragraph 30) and second subsets of the operating set of NPs (e.g., two different NPacs that create the same resultant color are known as metamers. There are typically multiple NPacs or metamers for a given resultant color. Some metamers have bigger changes or shifts in the resultant color for a given variation in drop weight. By selecting the NPac that is most sensitive to variations in drop weight for the given resultant color, a given variation in drop weight for a printer can be more easily detected when using that NPac to create a patch on the calibration target, paragraph 31); and 
adjusting the NPac vector by decreasing an area coverage in the NPac vector of an NP in the first subset and complementarily increasing an area coverage in the NPac 
wherein the configuration data indicates a relationship between a given NP in the first subset and a corresponding NP in the second subset for an increase in the given colorant and for a decrease in the given colorant (referring to paragraph 33). 
 
Regarding claim 2, Morovic discloses wherein the NP in the first subset and the NP in the second subset correspond to colorant combinations that differ by a predetermined amount of the given colorant, the predetermined amount being dependent on an operating state of the printing system (e.g., . (see NPac 1=CCK:0.057162, MM:0.186519, W:0.756319, paragraphs 29 and 30, and NPac 2=Y:0.863999, YYK:0.013672, CC:0.172329, paragraph 35). 

Regarding claim 3, Morovic discloses wherein the colorant combinations corresponding to the NP in the first subset and the NP in the second subset each comprise a same amount of a further colorant in the set of colorants (e.g., two different NPacs that create the same resultant color are known as metamers. There are typically multiple NPacs or metamers for a given resultant color, paragraph 31).
  
Regarding claim 4, Morovic discloses wherein the received adjustment parameters indicate an increase to be applied to a first colorant in the set of colorants 
 
Regarding claim 5, Morovic discloses wherein an initial area coverage in the NPac vector of the NP in the second subset is zero (e.g., a printer that uses 4 ink colors (CYMK) and can deposit zero, one or two drops per color per ink channel (i.e. k=3) has 3.sup.4=81 Neugebauer Primaries. In some examples the drops of ink may be of different sizes or volumes. In other examples each drop of ink is the same size or volume, paragraph 28. Note: Since a printer uses 4 ink colors with different options which including an initial area coverage in the NPac vector of the NP in the second subset is zero).  

Regarding claim 6, Morovic discloses comprising: in response to determining that an amount of the given colorant in the adjusted NPac vector has a predetermined relationship with the adjustment indicated by the received adjustment parameters (e.g., NPac 1 is made up of three differently colored pixels. The first color has two drops of cyan ink and one drop of black ink overprinting. The first color is printed on 5.7162 percent of the pixels in a unit area. The second color has two drops of magenta ink overprinting. The second color is printed on 18.6519 percent of the pixels in the unit area. The third color is blank substrate (i.e. no ink printed on this pixel). The third color comprises 75.6319 percent of the pixels in the unit area. The sum of the area coverage's for the three colors equals 1 (or 100%). The three differently colored pixels when printed with the specified area coverage create a resultant color, paragraph 30): 

Regarding claim 7, Morovic discloses wherein the adjusting the NPac vector comprises decreasing an area coverage in the NPac vector of a further NP in the first subset and complementarily increasing an area coverage in the NPac vector of a further NP in the second subset, and wherein colorant combinations corresponding to the NP in the first subset and the further NP in the first subset each comprise a same amount of the given colorant (referring to paragraph 15).  

Regarding claim 8, Morovic discloses wherein colorant combinations corresponding to the NP in the first subset and the NP in the second subset differ by a first amount of the given colorant, and WO 2019/172919PCT/US2018/021621 33 wherein colorant combinations corresponding to the further NP in the first subset and the further NP in the second subset differ by a 

Regarding claim 9, Morovic discloses comprising decreasing the area coverage of the NP in the first subset using a first weighting and decreasing the area coverage of the further NP in the first subset using a second weighting, the first and the second weightings being based on an initial area coverage in the NPac vector of the NP in the first subset and the further NP in the first subset, respectively (e.g., Patches having the same color but created with different sets or combinations of ink have different sensitivity to variations in drop weight. In one example embodiment of the invention, the component inks used to create the colors for a calibration target will be selected to maximize the color change for a given change in the drop weight of one or more of the ink components, paragraph 15).  

Regarding claim 10, Morovic discloses comprising using the adjusted NPac vector in a printing operation performed by the printing system (e.g., a Neugebauer Primary area coverage vector is a set of Neugebauer Primaries (NP) with an area coverage proportion for each NP in the set. Each NP in the set is an ink stack for a pixel. The format for an NP ink stack is a capital letter for each drop of ink in the ink 

Regarding claim 11, Morovic discloses comprising generating the configuration data in response to a change in the operating set of NPs implementable by the printing system (e.g., a Neugebauer Primary area coverage vector is a set of Neugebauer Primaries (NP) with an area coverage proportion for each NP in the set. Each NP in the set is an ink stack for a pixel. The format for an NP ink stack is a capital letter for each drop of ink in the ink stack. `W` is used for a pixel with no ink (i.e. substrate white). The area coverage proportion is the percentage of pixels in a given unit area that will be printed with the NP color, paragraph 29).

Regarding claim 12, Morovic discloses a printing system (e.g., Printers can be calibrated by printing a calibration target onto media, paragraph 9, figure 4) comprising: 
an interface (e.g., I/O module 406, figure 4) to receive data indicating an adjustment to be applied to a given colorant in a set of colorants printable by the printing system (referring to paragraph 25); 
a memory (e.g., EEPROM, ROM, SRAM, DRAM, figure 4, paragraph 21) comprising: 
a vector in an area coverage space, the vector defining a statistical distribution of an operating set of colorant combinations implementable by the printing system over an area of a halftone (e.g., For a printer that has CYM inks, each in-gamut color can be 
configuration data dependent on the operating set of colorant combinations, the configuration data mapping colorant adjustments to relationships between colorant combinations in the operating set of colorant combinations (e.g., A Neugebauer Primary area coverage vector is a set of Neugebauer Primaries (NP) with an area coverage proportion for each NP in the set. Each NP in the set is an ink stack for a pixel. The format for an NP ink stack is a capital letter for each drop of ink in the ink stack. `W` is used for a pixel with no ink (i.e. substrate white). The area coverage proportion is the percentage of pixels in a given unit area that will be printed with the NP color. The sum of the area coverage proportion for the set equals one. An example NP area coverage (NPac) vector is listed below, paragraph 29); and 
a print controller to: WO 2019/172919PCT/US2018/021621 34 
identify first and second subsets of the operating set of colorant combinations using the configuration data and the data indicating the adjustment (e.g.,. see NPac 1=CCK:0.057162, MM:0.186519, W:0.756319, paragraphs 29 and 30, and NPac 2=Y:0.863999, YYK:0.013672, CC:0.172329, paragraph 35); and 
modify the vector by decreasing a contribution to the vector of a colorant combination in the first subset and increasing a contribution to the vector of a colorant combination in the second subset (see NPac 1=CCK:0.057162, MM:0.186519, W:0.756319, paragraph 29, and NPac 2=Y:0.863999, YYK:0.013672, CC:0.172329, 
wherein the configuration data indicates a relationship between a given colorant combination in the first subset and a corresponding colorant combination in the second subset for an increase in the given colorant and for a decrease in the given colorant (referring to paragraph 33).  

Regarding claim 13, Morovic discloses comprising: a printing device to print a calibration area onto a print substrate, the calibration area corresponding to the given colorant; and a measurement device to obtain a measurement of an optical property of the calibration area, wherein the data indicating the adjustment to be applied to the given colorant is derivable based on the measurement obtained by the measurement device (referring to paragraph 19).  

Regarding claim 14, Morovic discloses wherein the colorant combination in the first subset and the colorant combination in the second subset differ by a predetermined amount of the given colorant, the predetermined amount being dependent on an operating state of the printing system (e.g., Patches having the same color but created with different sets or combinations of ink have different sensitivity to variations in drop weight. In one example embodiment of the invention, the component inks used to create the colors for a calibration target will be selected to maximize the color change for a given change in the drop weight of one or more of the ink components, paragraph 15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/QUANG N VO/Primary Examiner, Art Unit 2672